Casey, J.
Appeal from a judgment of the County Court of Warren County (Moynihan, Jr., J.), rendered October 21, 1986, upon a verdict convicting defendant of the crime of rape in the first degree.
Defendant was indicted for, and found guilty after trial of, *871the crime of rape in the first degree in violation of Penal Law § 130.35 (3). The rape occurred when defendant, a 38-year-old married parent, engaged in an act of sexual intercourse with a female then seven years of age. Although defendant’s prior criminal record was relatively minor, involving two prior convictions for driving while intoxicated (which occurred 14 and 5 years before this offense), a three-year-old misdemeanor (marihuana sale) and a 1977 assault dismissed as a family dispute, County Court imposed the maximum punishment of 816 to 25 years in prison.
Defendant limits his appeal to the claimed excessiveness of the sentence. In the circumstances, we find the punishment justified, with no abuse of discretion by County Court; accordingly, we affirm the judgment of conviction.
Judgment affirmed. Mahoney, P. J., Kane, Casey, Weiss and Yesawich, Jr., JJ., concur.